DETAILED ACTION
Claim Objections
Claims 10-68 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 10-68 have not been further treated on the merits.
Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what Applicants intend by the recitation, “configured,” as it used in the claims.  It is unclear what specific structure this language is intended to define. This language is not seen to comport with the requirement that the claims particularly point out and distinctly claim the subject matter which Applicant regards as his invention. Absent a clear recitation of the nature of configuration and the structure attendant therewith, these claims are indefinite. The metes and bounds of patent protection sought are not clearly ascertainable. Additionally, the claim is not seen to put potential infringers on clear notice as to what constitutes infringement. For these reasons, the claims are seen to be vague and indefinite.
In claims 1 and 2, it is unclear what is intended by “impeller is comprised in.” Is “located within” intended?
6-9, it is unclear what is intended by “a removable portion.”  It is unclear what this “removable portion” is or does. It is unclear how claim 9 further limits claims 6-8 from which it depends. If the “removable portion” is within the filter chamber during operation, it stands to reason that it would rotate when the filter rotates.
Claim Rejections - 35 USC § 102/103
With respect to all of the below rejections, the rational set forth in the Written Opinion is adopted and incorporated herein by reference as if set forth in full.
Claims 1-7 are rejected under 35 U.S.C. 102(A1/2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Documents D1-D4.as set forth in the Written Opinion of record.

    PNG
    media_image1.png
    327
    746
    media_image1.png
    Greyscale






6-7 are rejected under 35 U.S.C. 102(A1/2) as anticipated by Document D5  as set forth in the Written Opinion of record.

    PNG
    media_image2.png
    283
    473
    media_image2.png
    Greyscale

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Document D5-D7 as set forth in the Written Opinion of record..
Claim 8 which specifies a lid, and claim 9, which specifies a “removable portion” is configured to rotate with the filter are considered obvious for the reasons set forth in the Written Opinion of record.
Information Disclosure Statement
The citation of related applications on the IDS is noted. Any references cited in those applications, or cited in the future have/will not been considered unless they are cited in an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776